FILED
                            NOT FOR PUBLICATION                             JAN 05 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10033

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00275-PMP

  v.
                                                 MEMORANDUM *
JESUS MARIO FELIX-BURGOS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                      Philip M. Pro, District Judge, Presiding

                           Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

       Jesus Mario Felix-Burgos appeals from the 46-month sentence imposed

following his guilty-plea conviction for being a deported alien found unlawfully in

the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Felix-Burgos contends that his sentence is substantively unreasonable. In

light of the totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing

factors, Felix-Burgos’ sentence at the bottom of the Guidelines range is

substantively reasonable. See United States v. Carty, 520 F.3d 984, 991-93 (9th

Cir. 2008) (en banc). Moreover, the district court did not procedurally err. See id.

      AFFIRMED.




                                          2                                   10-10033